Name: COMMISSION REGULATION (EEC) No 1731/93 of 30 June 1993 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products for the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  trade;  tariff policy
 Date Published: nan

 No L 160/ 12 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1731/93 of 30 June 1993 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products for the eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4) and 4 (4) thereof, Article 1 Regulation (EEC) No 1729/92 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : 'The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products included in the fore ­ cast supply balance and which come from the Community market is fixed in Annex II in such a way as to preserve the proportion of products supplied from the Community, taking account of traditional trade flows.' 2 . Article 6 is amended as follows : (a) in the first subparagraph of paragraph 1 , 'during the first five working days' is replaced by 'during the first working days' ; (b) the indents in paragraph 1 , point (b) are replaced by the following :  ECU 5 per 100 kg for products referred to in Annex I and falling within CN codes 0207 and 1602,  ECU 8 per 100 kg for products referred to in Annex I and falling within CN code 0408,  ECU 1 per 100 units for products referred to in Annex III ; (c) in paragraph 2, 'on the 10th working day' is replaced by 'on the 15th working day'. 3 . Article 7 is replaced by the following : 'Article 7 The duration of validity of the licenses and certificates shall expire on the 90th day following their issue.' 4 . Annexes I , II and III are replaced by the Annexes to this Regulation . Whereas Commission Regulation (EEC) No 1 729/92 (3), as amended by Commission Regulation (EEC) No 1347/93 (4), fixes for the period 1 July 1992 to 30 June 1993 on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption for the levy on direct import from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of breeding material originating in the Community which benefit from and aid with a view to developing the potential for production in the archipelago of the Canaries ; whereas it is necessary to determine these quantities for the eggs and poultrymeat sectors for the period from 1 July 1993 to 30 June 1994, taking account of local production and traditional trade flows, and to amend the aid amount so as to ensure that the porportion of products supplied form the Community is preserved ; Whereas in the light of experience, the time limits for the submission and issue of licences and certificates, the dura ­ tion of their validity and the amount of the security lodged by interested parties should be amended ; Whereas the measures provided for in the present Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Eggs and Poultrymeat, (') OJ No L 173, 27 . 6 . 1992, p. 13 . (2) OJ No L 378, 23 . 12. 1992, p. 23 . 0 OJ No L 179, 1 . 7. 1992, p. 107. (4) OJ No L 133, 2. 6 . 1993, p. 9 . Article 2 This Regulation shall enter into force on 1 July 1993 . 1 . 7 . 93 Official Journal of the European Communities No L 160/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX ANNEX I Forecast supply balance for the Canary Islands regarding products from the Eggs and Poultrymeat sectors for the period 1 July 1993 to 30 June 1994 CN code Description of the goods Quantity (tonnes) (') ex 0207 Meat and edible offal , frozen, of the poultry of heading No 0105, except products falling under sub-heading 0207 23 37 000 ex 0408 Birds' eggs, not in shell, and egg yolks, dried ; whether or not containing added sugar or other sweetening matter, suitable for human consumption 400 1602 31 Other prepared or preserved meat or meat offal , of turkeys 100 (') Product weight No L 160/14 Official Journal of the European Communities 1 . 7. 93 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Commu ­ nity market Product code Amount of aid (ECU/100 kg) 0207 21 10 000 45 0207 21 90 100 49 0207 21 90 900 30 0207 22 10 000 28 0207 22 90 000 28 0207 41 10 110 8 0207 41 10 990 55 0207 41 1 1 000 43 0207 41 21 000 10 0207 41 41 000 37 0207 41 51 000 59 0207 41 71 100 43 0207 41 71 200 43 0207 41 71 300 43 0207 41 71 400 5 0207 42 10 110 8 0207 42 10 990 50 0207 42 1 1 000 28 0207 42 21 000 13 0207 42 41 000 37 0207 42 51 000 18 0207 42 59 000 36 0207 42 71 100 13 0207 43 15 110 8 0207 43 15 990 54 0207 43 21 000 44 0207 43 31 000 15 0207 43 53 000 44 0207 43 63 000 43 0408 11 10 000 96 0408 91 10 000 90 NB : The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) N ° 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ). ANNEX III Supply in me Canary Islands of breeding material originating in the Community for the period from 1 July 1993 to 30 June 1994  chicks and hatching eggs CN code Description Quantity Aid (ECU/ 100 units) 0105 11 00 Parent or grandparent stock chicks (') 525 000 4,20 0407 00 19 Matching eggs for the production of parent or grandparent stock chicks (') 500 000 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100)'.